KNOWRKS, District Judge.
In this case it appears from the evidence that a larg'e portion of the land inclosed by the defendant was parts of section 16, or what will be section 16 when surveyed, and section 15 when surveyed. The first mentioned section is a school section, and the latter is a section of laud embraced within the grant to the Northern Pacific Railroad Company. Neither of these two sections can be classed as a part of the public domain. The complaint, therefore, that the defendant had unlawfully inclosed or fenced up portions of the public domain cannot be sustained. The judgment of the court is that the bill herein be dismissed.